Citation Nr: 1003974	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  07-37 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for renal disease to 
include as secondary to service-connected diabetes mellitus 
type II.  

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension, as secondary to service-
connected diabetes mellitus type II. 

3.  Entitlement to service connection for hypertension, as 
secondary to service-connected diabetes mellitus type II.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
October 1967.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in St. Paul, Minnesota.  

The Veteran's claim of entitlement to service connection for 
hypertension was initially received in December 2003.  By a 
March 2004 rating decision, the RO deferred a decision on 
service connection for hypertension.  By a May 2004 rating 
decision, the RO denied service connection for hypertension.  
In April 2006, the Veteran filed a claim to reopen the prior 
denied claim of service connection for hypertension.  By its 
July 2006 rating decision, the RO continued the prior denial 
of service connection for hypertension, and denied service 
connection for a kidney disorder as secondary to service-
connected diabetes mellitus type II. 

The issue of entitlement to service connection for 
hypertension as secondary to diabetes is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.

Matters not on appeal 

By a March 2004 rating decision, the RO granted service 
connection for diabetes mellitus type 2 with a 20 percent 
disability rating.  By its July 2006 rating decision, the RO 
also denied service connection for bilateral eye cataracts as 
secondary to the service-connected diabetes mellitus type II.  
The Veteran did not disagree with those decisions.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Therefore, these issues are not in appellate status.  They 
will be discussed no further herein.  


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's renal disease is due to systemic lupus 
erythematosus, and is not related to his service-connected 
diabetes mellitus type II, or is otherwise attributable to 
service.

2.  In an unappealed May 2004 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
hypertension.

3.  The evidence associated with the claims folder subsequent 
to RO's May 2004 rating decision includes medical evidence 
which had not been submitted at the time of the last prior 
final denial. The additionally-received evidence is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  Renal disease was not incurred in or aggravated by 
service and is not proximately due to or the result of the 
Veteran's service-connected diabetes mellitus type II.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

2.  The May 2004 RO decision denying service connection for 
hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).

3.  Since the May 2004 RO decision, new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for hypertension; therefore, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
systemic lupus erythematosus (SLE) as secondary to service-
connected diabetes mellitus type 2.  He also seeks 
entitlement to service connection for hypertension.  Implicit 
in his presentation is the contention that new and material 
evidence has been received which suffices to reopen the 
previously-denied claim.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters. The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (the 
Court) specifically addressed VCAA notice requirements in the 
context of a Veteran's request to reopen a previously and 
finally denied claim.  The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  The Board observes that the Veteran 
was informed of the relevant law and regulations pertaining 
to his claims in a letter from the RO dated May 5, 2006, 
which specifically detailed the evidentiary requirements for 
service connection and secondary service connection, as well 
as the evidentiary requirements for new and material evidence 
to reopen a previously-denied service connection claim.

The May 2006 VCAA letter informed the Veteran that his 
previous claim of entitlement to service connection for 
hypertension was denied and that this decision was final.  He 
was informed that in order for VA to reconsider this issue, 
he must submit "new and material evidence."  Specifically, he 
was advised that new evidence consists of evidence in 
existence that has been "submitted to the VA for the first 
time."  Material evidence was explained as evidence that 
pertains to the reason your claim was previously denied.  The 
May 2006 VCAA letter further informed the Veteran that: "New 
and material evidence must raise a reasonable possibility, 
that when considered with all evidence of record (both old 
and new), that the outcome (conclusion) would change.  The 
evidence can't simply be repetitive or cumulative of the 
evidence we had when we previously decided your claim. "

This language complies with the holding of the Court in Kent.  
The language used in the May 2006 letter substantially 
follows the regulatory language of 38 C.F.R. § 3.156.  The 
Board further notes that the Veteran was provided with 
specific notice as to why his claim was denied and what 
evidence would be material to his claim in the last final 
denial of record.  To wit, the RO informed the Veteran: "Your 
claim was previously denied because the medical evidence of 
record failed to show that this disability has been 
clinically diagnosed.  Therefore, the evidence you submit 
must relate to this fact."  As such, the Veteran was advised 
of the bases for the previous denial and what evidence would 
be necessary to reopen the claim.  See Kent, supra.

In any event, since the claim is being reopened, there can be 
no error based on any inadequate Kent notice.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2006 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining "relevant 
records from any Federal agency.  This may include medical 
records from the military, from VA Medical Centers (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration."  With respect to private 
treatment records, the letter informed the Veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records to include "records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.

The May 2006 letter further emphasized: "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, or asks for a fee to provide it, 
or VA otherwise cannot get the evidence, we will notify you.  
It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis supplied as in original]

The May 2006 VCAA letter also informed the Veteran as 
follows: "If you have any evidence in your possession that 
pertains to your claim, please sent it to us."  This request 
complies with the "give us everything you've got" requirement 
contained in 38 C.F.R. § 3.159 (b) in that the RO informed 
the Veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.  [The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date. Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the May 2006 letter, and again in a letter dated 
in May 2008, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service- connected 
disabilities.

With respect to effective date, the letters instructed the 
Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards." The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to an effective date determination, such as 
information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  Here, there is 
no issue as to timing of the notice, and the Veteran received 
complete VCAA notice, including notice as required by Kent 
and Dingess, prior to the RO's July 2006 unfavorable 
decision. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to this issue. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. See 38 U.S.C.A. § 5103A (West 
2002).

In the present case, as further discussed below, the Board 
has determined to reopen the Veteran's claim of service 
connection for hypertension, and to remand it for further 
development.  The Board notes that VA has obtained the 
Veteran's service treatment records, and his private 
treatment records.  

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran has also been provided VA 
examinations in connection with his claims, in January 2004, 
February 2006 with an addendum opinion in June 2006, and 
another medical review of the file and opinion obtained in 
August 2007.  The reports of these examinations and medical 
file reviews reflect that the examiner/reviewer reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions consistent with 
the remainder of the evidence of record.  The Board therefore 
concludes that the reports are adequate for rating purposes.  
See 38 C.F.R. § 4.2 (2009).  The Veteran and his 
representative have not contended otherwise.
  
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his service organization 
representative, who filed argument on his behalf as recently 
as January 7, 2010.  He did not elect to testify at a 
personal hearing before a Board member.
 
Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Entitlement to service connection for renal disease to 
include as secondary to service-connected diabetes mellitus 
type II.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

For certain chronic disorders, such as nephritis caused by 
systemic lupus erythematosus (SLE), service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, the Board notes that the Veteran's 
April 2006 claim was only stated in terms of secondary 
service connection for a kidney condition as secondary to 
service-connected diabetes.  The Veteran was discharged from 
service in October 1967.  There is no evidence diagnosis or 
treatment of a kidney disorder or SLE in the Veteran's 
service treatment records, and his October 1967 separation 
report of medical history and physical examination were 
pertinently negative as to any renal/kidney disorder.  He was 
not diagnosed with SLE until December 2005, many years after 
service and the one-year presumptive period for renal 
disease.  Therefore, the Board's discussion will focus on the 
Wallin elements for secondary service connection.

Wallin element (1) requires evidence of a current disability.  
Records from the Veteran's private renal specialist, Dr. 
S.P., of Duluth Kidney Services, reveal that the Veteran was 
diagnosed with kidney disease due to systemic lupus 
erythematosus (SLE) by kidney biopsy conducted in December 
2005.  Therefore, Wallin element (1) is met.  

The Veteran was initially diagnosed with diabetes mellitus 
type II in January 1999.  By a March 2004 rating decision, 
the RO granted service connection for diabetes mellitus type 
II.  Wallin element (2), a service-connected disability, is 
therefore satisfied.  

With respect to Wallin element (3), medical nexus, a VA 
examiner, M.D., RN/CNP, in June 2006, as an addendum to her 
February 2006 examination of the Veteran, noted that the 
Veteran does have renal impairment (albumin/creatinine ratio 
249.5 with normal being 0-30 and protein in the urine).  She 
stated that whether the renal impairment is due to or caused 
by the diabetes mellitus was uncertain.  She noted that the 
Veteran was also diagnosed with systemic lupus erythematosus 
(SLE) in December 2005.  She concluded that an opinion was 
not able to be established as to whether renal impairment was 
due to the diabetes mellitus or the SLE.

In a very brief letter dated in April 2007, the Veteran's 
private renal specialist, Dr. S.P., of Duluth Kidney 
Services, stated in part "You also have systemic lupus 
erythematosus with lupus nephritis, a rather unusual 
diagnosis in a man your age and ethnicity, but proven both by 
labs and by kidney biopsy.  Though there is not yet 
documented evidence that this can occur from prior exposures 
to chemicals, I do wonder, and suspect that over time, a 
connection may be established.    

A VA physician, Dr. J.J., in August 2007, after reviewing the 
Veteran's claims file and medical records, opined that the 
Veteran's renal disease is clearly due to lupus, as proven by 
actual kidney biopsy.  Therefore, the renal disease is not 
due to diabetes mellitus type II.  In addition, the Veteran's 
diabetes is said to have been well controlled for the most 
part.  

The Board must weigh the probative value of medical opinions 
and in doing so, may favor one medical opinion over the 
other.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).   

In the present case, the statement by Dr. S.P., who did not 
have the opportunity to review the Veteran's claims file,  
is, in effect, merely a speculative statement and not an 
opinion that relates the Veteran's SLE to his service-
connected diabetes mellitus type II.  She appears to be 
speculating that, inasmuch as the Veteran was service 
connected for diabetes mellitus type II because he had 
service in Vietnam with presumptive exposure to Agent Orange, 
over time presumptive service connection may also recognize 
that SLE is presumptively due to exposure to herbicides.  In 
this regard, the Board notes that, while current VA 
regulations recognize diabetes mellitus type II as a disease 
associated with exposure to certain herbicide agents, SLE is 
not included in the list of such diseases (although as 
discussed above, it is included in the list of diseases with 
the one year presumptive period).  See 38 C.F.R. § 3.309(e) 
(2009).  Dr. S.P.'s statement is not relevant or helpful to 
the issue.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) 
(a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty).
    
Apparently because the first VA examiner, M.D., a Certified 
Nurse Practitioner, was unable to provide an opinion, the RO 
sought an opinion from a VA physician, Dr. J.J., who directly 
stated that the Veteran's kidney disease is what it is, 
kidney disease due to SLE diagnosed by biopsy, and that it is 
not due to his service-connected diabetes mellitus type II, 
with a supporting rationale that the diabetes had been noted 
to be well controlled for the most part.   

Therefore, the Board finds that the opinion of the VA 
reviewing physician, Dr. J.J. to be persuasive and most 
probative.  The Veteran has been accorded ample opportunity 
to present medical evidence in support of his claim.  He has 
failed to do so.  See 38 U.S.C.A. § 5107(a) [it is the 
claimant's responsibility to support a claim for VA 
benefits].  

Although the Veteran may believe that his kidney disease can 
be attributed to his service-connected diabetes mellitus type 
II, the record does not establish that he has the medical 
training necessary to offer competent opinions on matters of 
medical diagnosis or etiology.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay person is 
not competent to offer opinions that require medical 
knowledge). 

In sum, Wallin element (3) is not met.  The claim must be 
denied on that basis. 
    
2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for hypertension as secondary to service-connected 
diabetes mellitus type II.     

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).

For certain chronic disorders, such as hypertension, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2009).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection 

Service connection may be established on a secondary basis 
for a disability that is shown to be proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Secondary service connection may be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 millimeter (mm) or 
greater; "isolated systolic hypertension" means that the 
systolic blood pressure is predominately 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2009).  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  See also the Court's discussion of 
this subject in Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Continuity of symptomatology

In order to show a chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support a claim.  There must be competent medical 
evidence unless the evidence relates to a condition as to 
which lay observation is competent to identify its existence.  
See 38 C.F.R. § 3.303(b) (2009).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may 
be reopened when new and material evidence is presented or 
secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2008)].  The change in the law pertains to claims filed on 
or after August 29, 2001.  Because the Veteran's current 
claim to reopen was initiated in April 2006, his claim will 
be adjudicated by applying the revised section 3.156, which 
is set out in the paragraph immediately following.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board wishes to make it clear that although there may be 
of record new and material evidence sufficient to reopen the 
claim, this does not mean that the claim must be allowed 
based on such evidence.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the United States Court of Appeals for 
the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a Veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

Analysis

The Veteran seeks to reopen a claim of entitlement to service 
connection for hypertension, which was finally denied in an 
unappealed May 2004 RO decision.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for hypertension.

By way of background, the Board notes that in December 2003 
the Veteran, who served in Vietnam, filed his initial claims 
of service connection for diabetes mellitus type II, and for 
hypertension.  By a March 2004 rating decision, the RO 
granted service connection for diabetes mellitus type II with 
a 20 percent disability rating.  In a May 2004 rating 
decision, the RO denied service connection for hypertension.  
He did not appeal that decision, and it became final.  The 
Veteran filed his claim to reopen the claim of service 
connection for hypertension in April 2006.  At the time of 
the May 2004 rating decision, the evidence consisted of a 
January 2004 VA examination with opinions relating to, among 
other things, diabetes and hypertension, and treatment 
reports from Chisholm Medical Clinic from January 14, 1999 
through January 12, 1999, relating to, among other things, 
treatment for diabetes and hypertension. 

Review of the January 2004 VA examination report indicates 
that the examiner did not review the claims folder, or the 
treatment reports from Chisholm Medical Clinic, as they were 
not received into the record until April 2004.  Relying 
entirely on his interview of the Veteran, the examiner 
diagnosed a history of mild hypertension in the past, now 
normalized with significant weight loss.  The Veteran had 
reported that he did have hypertension when he was diagnosed 
with diabetes in January 1999, and he was prescribed 
medication, but that after six months he was losing weight 
and his blood pressure had been in the normal range without 
medication since that time.  In its May 2004 decision, the RO 
denied service connection for hypertension because there was 
no diagnosed current disability based on the January 2004 
examiner's diagnosis that the Veteran no longer had 
hypertension.  The treatment records from the Chisholm 
Medical Clinic do show a concern for elevated blood pressure 
with an initial reading of 150/92 in January 1999; that it 
was under control with medication for some period of time 
[when medication was stopped is unclear]; and that the last 
reading on January 12, 2004, was 118/70.  At the VA 
examination on January 30, 2004, the blood pressure readings 
were entirely normal.

Evidence received since the May 2004 decision includes a 
February 2006 VA examination wherein the examiner, M.J.D., 
RN, CNP, diagnosed hypertension with the recommendation that 
the Veteran continue to follow up with Primary Health Care.  
She opined that, if Agent Orange is not contested, it is at 
least as likely as not that the claimed hypertension is at 
least as likely as not related to or aggravated by the 
claimed diabetes mellitus.  

Additional treatment records from the Chisholm Medical Clinic 
from February 9, 2006 to April 19, 2006 show that the Veteran 
has hypertension well controlled on current medications.  

In an April 2007 letter, the Veteran's private renal 
specialist, Dr. S.P., stated "You have type II diabetes 
mellitus, with hypertension and hyperlipidemia as a result of 
this."

In an August 2007 review opinion solicited by the RO, VA 
physician, Dr. J.J., stated that an opinion could not be 
given regarding the relationship of hypertension to diabetes 
without resorting to mere speculation; with the reason being 
the timing of the hypertension diagnosis is unknown per the 
available records.  She further commented that, although one 
of the Veteran's physicians provided a letter stating that 
his hypertension and hyperlipidemia are a result of his 
diabetes, no rationale was provided. 

Therefore, the new evidence received since the May 2004 final 
decision is new since it was not of record at the time of the 
prior final decision.  It is also material as it relates to 
unestablished facts necessary to substantiate the claim, 
namely diagnosis of current hypertension, and a connection 
with the service-connected diabetes mellitus type II.   The 
Board finds that this evidence must be considered in order to 
fairly decide the Veteran's claim.  Accordingly, the 
Veteran's claim is reopened.  

The Board wishes to make it clear that the new evidence, 
although adequate for the limited purposes of reopening the 
claim, is not sufficient to allow the grant of the benefit 
sought, service connection for hypertension.  See Hodge, 
supra.  For the reasons explained in the REMAND section 
below, the Board finds that additional development is 
necessary before the Board may proceed to a decision on the 
merits of the reopened claim.



ORDER

Entitlement to service connection for renal disease is 
denied.

New and material evidence having been submitted, the request 
to reopen the previously denied claim of entitlement to 
service connection for hypertension is granted. To that 
extent only, the appeal is allowed.


REMAND

3.  Entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus type II.  

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
appeal must be remanded for further development.

Although the Veteran has been diagnosed with hypertension, 
the Board's review of the record leads it to conclude that it 
is unclear whether the Veteran has hypertension that meets VA 
criteria for hypertension set forth in 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2009).  The Veteran's first 
blood pressure reading at the Chisholm Medical Clinic on 
January 14, 1999, when he was initially diagnosed with 
diabetes, was 150/92.  Treatment with medication for 
hypertension was initiated on January 25, 1999.  The latest 
treatment report on February 6, 2006, noted that the Veteran 
is hypertensive but is reasonably well controlled most of the 
time when he is on medication, but he has not taken any 
today.  The blood pressure reading was 162/92.  On April 19, 
2006, it was 112/70.  

The Veteran's history of hypertension prior to January 1999 
is also unclear.  No prior treatment records have been 
identified or provided by the Veteran, and therefore, there 
is no record of diagnoses of hypertension, blood pressure 
readings and use of any medications prior to January 1999.  
In a treatment report from the Chisholm Medical Clinic dated 
March 2, 1999, the Veteran's reporting implied that his 
history of hypertension started in 1982 when he stopped 
smoking cigarettes and gained about 60 pounds, then started 
smoking again about 6 years ago and lost a little bit of 
weight, then started smoking again about four months ago and 
gained about 20 pounds.  

As was noted above, a VA Certified Nurse Practitioner 
diagnosed the Veteran with hypertension in February 2006 
apparently based only on the Veteran's report of a past 
history of hypertension, when the blood pressure reading at 
that time was 142/84 on the left, and 138/84 on the right.  
She provided a favorable nexus opinion relating hypertension 
to diabetes without a complete rationale and without 
considering the history of hypertension as related to the 
history of diabetes.  The Veteran's private renal specialist, 
Dr. S.P., in a brief April 2004 letter stated that he had 
hypertension as a result of diabetes without providing a 
rationale.  The VA reviewing physician in August 2007, Dr. 
J.J., stated that she could not provide an opinion because it 
would only be speculative, because the year of his diagnosis 
of hypertension was not found in the available records.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the existence of hypertension that 
meets the criteria for the VA definition of hypertension, and 
the relationship, if any, between any currently diagnosed 
hypertension and the Veteran's service-connected diabetes 
mellitus type II.  These questions must be addressed by an 
appropriately qualified medical professional.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2007) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
To that end, the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, 
and sound reasoning for the conclusion.  Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  A remand is therefore needed 
in order to obtain another examination of the Veteran to 
determine whether he currently has hypertension that meets VA 
diagnostic standards, obtain a more specific pre-1999 history 
of the Veteran's hypertension, and a further opinion as to 
whether or not the Veteran's service-connected diabetes 
mellitus type II caused or aggravated hypertension. 

The Board notes that it is also necessary to obtain complete 
treatment records from the Chisholm Medical Clinic from 
January 12, 2004 to the present time.  In this regard, 
although the record does contain treatment records from the 
Chisholm Medical Clinic from February 6, 2006 to April 19, 
2006, there appear to be more available records from January 
12, 2004 to February 6, 2006, and from April 19, 2006, to the 
present time.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify, and 
provide releases for any additional, 
relevant private treatment records that 
he wants VA to help him obtain.  
Specifically request him to provide a 
release in order to obtain copies of 
treatment records from the Chisholm 
Medical Clinic from February 12, 2004 to 
the present time.  He should also be 
requested to identify the source and 
provide releases for obtaining any 
private treatment records relating to 
hypertension prior to January 1, 1999.  
If he provides appropriate releases, or 
identifies any VA treatment, assist him 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2009).  The materials obtained, 
if any, should be associated with the 
claims file.

2.  After the above development is 
accomplished, the Veteran should be 
scheduled for a VA examination to 
determine whether the Veteran currently 
has hypertension as defined by VA 
standards.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should note that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests should be accomplished.  
The Veteran's reporting of his history of 
any hypertension prior to 1999 should be 
recorded in full. 

The examiner should then provide 
an opinion, with supporting 
rationale, as to whether it is at 
least as likely as not 
(probability of 50 percent or 
greater) that: 

a.  The Veteran's diabetes 
mellitus, to include any 
underlying symptoms/complications 
or combination of 
symptoms/complications, caused or 
chronically worsened 
hypertension.  

b.  If no such relationship 
between the Veteran's diabetes 
mellitus and hypertension is 
found, the examiner should opine 
as to whether the Veteran's 
current hypertension is related 
to military service or any event 
that occurred therein.  

All conclusion(s) reached should be 
supported by a rationale.  If the 
examiner cannot supply an opinion without 
resorting to mere speculation, he or she 
should state such and provide rationale 
for the same.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the Veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response by 
the Veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


